38 A.3d 1201 (2012)
304 Conn. 905
Amy RATHBUN et al.
v.
HEALTH NET OF the NORTHEAST, INC.
Not in source.
Supreme Court of Connecticut.
Decided March 7, 2012.
Eric P. Smith, in support of the petition.
Linda L. Morkan and Elizabeth S. Massey, Hartford, in opposition.
The plaintiffs' petition for certification for appeal from the Appellate Court, 133 Conn.App. 202, 35 A.3d 320, is granted, limited to the following issue:
"Did the Appellate Court properly conclude that General Statutes § 17b-265 permitted the defendant to bring an action against the plaintiffs to recover its collateral source payments?"
ROGERS, C.J., and EVELEIGH, J., did not participate in the consideration of or decision on this petition.